DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millhimes (US 5,951,306).  
Regarding claim 11, Millhimes discloses a terminal block comprising: a first split body (54) that comprises one or more terminal connection parts and a first coupling portion (32); a second split body (12) that comprises one or more terminal connection parts and a second coupling portion (72) coupled to the first coupling portion; and a coupling member (102) that couples the first coupling portion to the second coupling portion and fixes the first split body and the second split body to a mount to which the terminal block is mounted; wherein the first coupling portion comprising a pair of side plates (bottom of 39, front of 37 on 33, in Fig. 1) that hold the second coupling portion therebetween.  
Regarding claim 12, Millhimes discloses the first coupling portion overlaping the second coupling portion in a first direction (top to bottom), and the coupling member 
Regarding claim 13, Millhimes discloses a first coupling portion couplable to a second coupling portion of the second split body that comprises a different number of poles (e.g. different from at least one other known connector).
Regarding claim 14, Millhimes discloses at least one of the first split body and the second split body having a detent portion (75) that restricts rotation of the terminal block about the coupling member.  
Regarding claim 15, Millhimes discloses the coupling member and the detent portion having a common relative positional relationship regardless a number of poles that the terminal block comprises.  
Regarding claim 16, Millhimes discloses the first split body comprises a detent portion (75) that restricts rotation of the terminal block about the coupling member.  
Regarding claim 18, Millhimes discloses the first coupling portion engages with the second coupling portion against a movement of the first coupling portion away from the second coupling portion.  
Regarding claim 19, Millhimes discloses each of the first split body and the second split body has an accommodation space in which a terminal connected to each of the terminal connection parts is accommodated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Millhimes in view of Kodama (US 6,409,540, cited in the IDS filed 6/9/2020).
 Regarding claim 17, Kodama teaches a detent portion (16) comprising a protrusion that engages with the mount (19).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a detent portion, as taught by Kodama, in order to set up the position of the body with respect to the mount.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Millhimes.  
Regarding claim 20, to the extent that Millhimes does not disclose an air conditioner, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the terminal block Millhimes, with any number of know electric devices, such as an air conditioner, in order to provide a reliable and adaptable connectivity.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833